


 HJ 83 ENR: Disapproving the rule submitted by the Department of Labor relating to “Clarification of Employer’s Continuing Obligation to Make and Maintain an Accurate Record of Each Recordable Injury and Illness”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA
One Hundred Fifteenth Congress of the United States of America
At the First SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and seventeen
H. J. RES. 83

JOINT RESOLUTION
Disapproving the rule submitted by the Department of Labor relating to Clarification of Employer’s Continuing Obligation to Make and Maintain an Accurate Record of Each Recordable Injury and Illness.

 
That Congress disapproves the rule submitted by the Department of Labor relating to Clarification of Employer’s Continuing Obligation to Make and Maintain an Accurate Record of Each Recordable Injury and Illness (published at 81 Fed. Reg. 91792 (December 19, 2016)), and such rule shall have no force or effect.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 